PER CURIAM.
AFFIRMED. Simmons v. State, 579 So.2d 874 (Fla. 1st DCA 1991) (only procedures by which to withdraw guilty plea are Fla.R.Crim. P. 3.170(f), which “must be invoked prior to sentencing,” and Fla.R.Crim.P. 3.850); State v. Salmon, 636 So.2d 16 (Fla.1994) (allegations that were or could have been made in previous postconviction motions do not constitute basis for granting later motion); Elkins v. State, 555 So.2d 441 (Fla. 3d DCA 1990) (trial court properly denied successive motion for posteonvietion relief where claims raised were known to defendant when prior motion filed).